Citation Nr: 0821406	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-34 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of 
entitlement to service connection for a left upper arm and 
elbow injury secondary to service-connected bilateral hallux 
valgus with degenerative arthritis.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's claim of entitlement to service 
connection for a left upper arm and elbow injury secondary to 
service-connected bilateral hallux valgus.


FINDINGS OF FACT

1.  The claim for service connection for a left upper arm and 
elbow injury secondary to service-connected bilateral hallux 
valgus with degenerative arthritis was previously denied in a 
September 2004 Board decision.  The veteran was notified of 
that decision but failed to perfect an appeal.

2.  No probative evidence has been submitted in connection 
with the current claim which would relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2004 Board decision that denied the claim 
for service connection for a left upper arm and elbow injury 
secondary to service-connected bilateral hallux valgus with 
degenerative arthritis is final.  38 U.S.C.A. §§ 5104, 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1100, 
20.1104 (2007).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a left upper arm and 
elbow injury secondary to service-connected bilateral hallux 
valgus with degenerative arthritis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in June 2006 was sent to the claimant.  The 
VCAA letter fully satisfies the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In particular, 
the VCAA notification: (1) informed the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informed the claimant about the 
information and evidence that VA will seek to provide; (3) 
informed the claimant about the information and evidence that 
the claimant is expected to provide; and (4) requested that 
the claimant provide any evidence in his possession that 
pertains to the claims, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  See Pelegrini II.
 
In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.            
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board notes 
that the June 2006 VCAA notification satisfied this 
requirement.

The June 2006 VCAA letter also informed the veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service treatment records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, VA is not 
required to provide the veteran with an examination in 
connection with his claim.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (once Board decided veteran's claim 
could not be reopened, VA's duty to provide medical 
examination was extinguished); 38 C.F.R. § 3.159(c)(4)(iii) 
(stating that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured).

The veteran has not indicated that he was seen regarding his 
left upper arm and elbow injury by any other provider or at 
any other time than the treatment reflected in the current 
medical records on file.  Therefore, the veteran's service 
treatment records and all identified and authorized post-
service treatment records available and relevant to the 
issues on appeal have been requested or obtained.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for a left upper arm and elbow injury 
secondary to service-connected bilateral hallux valgus was 
previously denied in a September 2004 Board decision.  
Although the RO declined to reopen the claim, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnet v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The claim of entitlement to service connection for a left 
upper arm and elbow injury secondary to service-connected 
bilateral hallux valgus with degenerative arthritis may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim in March 2006.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's post-service treatment 
records, a report of a Supervisor's Accident Investigation, 
and the veteran's own statements.  The Board found that there 
was no probative evidence of a relationship between the 
veteran's current left upper arm and elbow injury and his 
service-connected bilateral hallux valgus, or his military 
service, and the claim was denied.

The veteran applied to reopen his claim for entitlement to 
service connection for a left upper arm and elbow injury 
secondary to service-connected bilateral hallux valgus in 
March 2006.  The Board finds that the evidence received since 
the last final Board decision in September 2004 is new, 
however, it is cumulative of other evidence of record, or 
does not relate to an unestablished fact, and does not raise 
a reasonable possibility of substantiating his claim.

Newly received evidence includes the veteran's own statements 
and additional post-service treatment records dated in 
February 2006 and January 2007.  The veteran's statements 
asserted that the pain related to his upper arm and elbow 
injury was getting worse and was caused by his service-
connected bilateral hallux valgus.  The veteran's statements 
also contained a request for a VA examination.  The 
additional post-service treatment records indicated a current 
diagnosis of the veteran's upper arm and elbow injury as 
recurrent left shoulder impingement and left thumb 
metacarpophalangeal arthritis with aggravation and bilateral 
chronic impingement syndrome.  The additional post-service 
treatment records, however, failed to yield any evidence that 
the veteran's current upper arm and elbow injury was related 
to his service-connected bilateral hallux valgus, or his 
military service.  The veteran's own statements contained 
facts that were previously considered by agency decision 
makers, and were cumulative or redundant.  The additional 
post-service treatment records indicated further diagnosis 
and treatment related to the veteran's current upper arm and 
elbow injury, however, this evidence did not relate to an 
unestablished fact necessary to substantiate the claim, and 
it did not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.303.  Accordingly, the claim for 
service connection for a left upper arm and elbow injury 
secondary to service-connected bilateral hallux valgus is not 
reopened.  

In this case, the veteran has requested a VA examination in 
order to obtain a medical opinion and reopen his claim.  
However, as discussed above, a claim may not be reopened 
without the submission of new and material evidence.  Until 
the veteran submits new and material evidence that relates to 
an unestablished fact necessary to substantiate the claim or 
raises a reasonable possibility of substantiating the claim, 
his claim will not be reopened and his request for VA 
examination will not be considered.  See Woehlaert, 21 Vet. 
App. 456.  In sum, the veteran must submit probative evidence 
of a relationship between his current left upper arm and 
elbow injury and his service-connected bilateral hallux 
valgus, or his military service.

The veteran asserts that his current upper arm and elbow 
injury was related to his service-connected bilateral hallux 
valgus.  However, the claim may not be reopened on the basis 
of this statement.  The veteran's statements are not new or 
material.  The veteran, as a layperson without ostensible 
medical expertise, is not competent to provide a diagnosis or 
opine on a matter requiring knowledge of medical principles.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
veteran can attest to his symptoms (including worsening of 
symptoms) that he experienced, he lacks the medical 
competence to determine that his upper arm and elbow injury 
was caused by or aggravated as a result of his service-
connected bilateral hallux valgus, or his military service.  

Although the veteran has submitted new evidence that was not 
considered by the last final Board decision in September 
2004, this evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  


In light of the evidence, it is the determination of the 
Board that new and material evidence has not been submitted.  
Thus, the claim for service connection for a left upper arm 
and elbow injury secondary to service-connected bilateral 
hallux valgus is not reopened and the benefits sought on 
appeal remain denied.  


ORDER

Service connection for a left upper arm and elbow injury 
secondary to service-connected bilateral hallux valgus 
remains denied because new and material evidence has not been 
received to reopen the claim.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


